DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

      CASSEY L. BRADLEY and KIZZIE M. FRANKLIN BRADLEY f/k/a
                       KIZZIE M. FRANKLIN,
                            Appellants,

                                       v.

 THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK, AS
 SUCCESSOR IN INTEREST TO JPMORGAN CHASE BANK, AS TRUSTEE
   FOR CENTEX HOME EQUITY LOAN TRUST 2004-D, NATIONSTAR
  MORTGAGE LLC f/k/a CENTEX HOME EQUITY COMPANY, LLC, and
        CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION,
                          Appellees.

                                 No. 4D18-3662

                             [October 24, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St. Lucie
County; Robert E. Belanger, Judge; L.T. Case No. 562017CA001763.

  Patrick Brandt and Kendrick Almaguer of The Ticktin Law Group, Deerfield
Beach, for appellants.

  Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of Akerman
LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West Palm Beach, for
Appellee The Bank of New York Mellon.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                             *          *          *

  Not final until disposition of timely filed motion for rehearing.